Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s election, with traverse, of Group I, claims 1-13 and 20 in the reply filed on November 14th, 2022 is acknowledged. The traversal is on the ground(s) that “The subject matters of the two groups are product and method corresponding to each other and thus the two Groups belong to a single general inventive concept, have unity, and comply with the regulation of 37CFR1.475(b)”. This is not found persuasive. The restriction for examination purposes as indicated in the restriction /election requirement, mailed on 09/14/2022, is proper because all these inventions listed in this action are independent or distinct for the reasons given and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Accordingly, the requirement is still deemed proper and is therefore made FINAL.
Claims 14-19 have been withdrawn. Claims 1-20 are pending.
Action on merits of Group I, claims 1-13 and 20 as follows.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 03rd, 2021 has been considered by the examiner.

Drawings
The drawings filed on 12/23/2020 are acceptable.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-7, 10-13 and 20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Inoue (US 2018/0097195, hereinafter as Inou ‘195).
Regarding Claims 1 and 20, Inoue ‘195 teaches a display panel, comprising: 
a first defining layer (Fig. 3, (27/22); [0062]), a first recessed layer (Fig. 3, (3); [0062]) , a flat layer (Fig. 3, (4 and 12); [0062]) and a pixel unit layer (Fig. 3, (5); [0064]) that are laminated on a base substrate (Fig. 3, (7); [0046]) in sequence, the pixel unit layer comprising a plurality of sub-pixels (11; [0046]); wherein the first defining layer defines one or more defining regions on the base substrate, and the one or more defining regions correspond to part or all of the plurality of sub-pixels (11); and a surface of the first recessed layer in each defining region is recessed.  

Regarding Claim 2, Inoue ‘195 teaches orthographic projection of the sub-pixel (11; [0051]) on the base substrate covers an orthographic projection of a portion of the first recessed layer located in the defining region corresponding to the sub-pixel on the base substrate (see Fig. 3).  

Regarding Claim 3, Inoue ‘195 teaches a geometric center of the orthographic projection of the portion of the first recessed layer (3) in the defining region on the base substrate coincides with a geometric center of the orthographic projection of the sub-pixel (11) corresponding to the defining region on the base substrate (see Fig. 3).  

Regarding Claim 4, Inoue ‘195 teaches an orthographic projection of a portion of the first recessed layer (3) in the defining region on the base substrate coincides with an orthographic projection of the sub-pixel (11) corresponding to the defining region on the base substrate (see Fig. 3).  

Regarding Claim 5, Inoue ‘195 teaches the first recessed layer (3) is made of a reflective material (Al or Ag; see para. [0057]).  

Regarding Claim 6, Inoue ‘195 teaches the first recessed layer (3; [0057]) is made of metal (Al or Ag).  

Regarding Claim 7, Inoue ‘195 teaches an orthographic projection of a surface of the first defining layer (22) away from the base substrate on the base substrate (7) falls within an orthographic projection of a surface of the first defining layer close to the base substrate (7) on the base substrate (see Fig. 3).

Regarding Claim 10, Inoue ‘195 teaches the first defining layer is of a grid-like structure (see Figs. 1 and 3), and a grid of the grid-like structure defines the defining region.  

Regarding Claim 11, Inoue ‘195 teaches a second recessed layer located between the first defining layer and the first recessed layer, and a surface of the second recessed layer in each defining region is recessed (see Fig. 4).  

Regarding Claim 12, Inoue ‘195 teaches an orthographic projection of the sub-pixel (11) on the base substrate covers an orthographic projection of a portion of the second recessed layer (3) located in the defining region corresponding to the sub-pixel on the base substrate (see Fig. 4).  

Regarding Claim 13, Inoue ‘195 teaches an orthographic projection of a surface of the first defining layer (22) away from the base substrate (7) on the base substrate is not overlapped with an orthographic projection of the second recessed layer on the base substrate (see Figs. 3 and 4).  

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue ‘195 as applied to claim 1 above, and further in view of Choi (US 2019/0165085, hereinafter as Choi ‘085).
Regarding Claim 8, Inoue ‘195 is shown to teach all the features of the claim with the exception of explicitly the limitation: “the first defining layer is hydrophilic”.  
However, Choi ‘085 teaches the first defining layer (410) is hydrophilic (see para. [0092]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Inoue ‘195 by having the first defining layer is hydrophilic in order to improve the uniformity of the emission layer (e.g. the solution for forming the emission layer may easily spread to the left and right ends of the emission area; [see para. [0092]) for the purpose of providing a more efficiency light emitting diode device as suggested by Choi ‘085.

Regarding Claim 9, Choi ‘085 teaches a hydrophilic treatment layer, the hydrophilic treatment layer (420) covers a surface of the first defining layer away from the base substrate (see Fig. 3; [0091]). 
Thus, Inoue ‘195 and Choi ‘085 are shown to teach all the features of the claim with the exception of explicitly the limitation: “the hydrophilicity of the hydrophilic treatment layer is greater than that of the first defining layer”.  
However, Further, it has been held to be within the general skill of a worker in the art to select the materials which the hydrophilicity of the hydrophilic treatment layer is greater than that of the first defining layer on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to have the hydrophilicity of the hydrophilic treatment layer is greater than that of the first defining layer in order to improve the uniformity of the emission layer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Murata et al. (US 2008/0032039)			
Kato et al. (US 2009/0239045 A1)
Fujimori (US 2011/0089412 A1)		

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829